Gileillan, C. J.,
(concurring.) I concur in the result reached in the foregoing opinion upon these grounds: Where the owner of real estate executes a mortgage upon it, and then conveys it by deed without covenants, -or by deed which excepts the mortgage from the covenants, so that he owes no duty to his grantee in respect to the mortgage, he may subsequently purchase it, and. upon its being assigned to him he becomes vested with the same rights that would vest in any other purchaser, including the right to foreclose and the rights of subrogation as to prior liens, as to which he is under no duty or obligation to his grantee; and the fact that he created such liens does not change the rule. It is immaterial to the grantee whether the liens pass to his grantor or some other person. His rights would be in no way impaired in either case. The record of the assignment to defendant of the second mortgage was notice to plaintiff of all the. rights accruing to defendant upon the assignment, not only of his right to hold and foreclose that mortgage, but of his right to pay, and thereby become subrogated to prior liens. And these being of record when he purchased, the satisfaction of the first mortgage, the notice to plaintiff, by the record of assignment of the second, of defendant’s right to pay and. become subrogated to the first, were sufficient to put plaintiff upon inquiry to ascertain by whom and under what circumstances the first mortgage was paid.